Dear Mr. Sibille:
This office is in receipt of your opinion request, which has been assigned to me for research and reply.  You ask the following question for our resolution:
     "May any certified public accountant be hired to perform an audit of the financial records of the gravity drainage district, and if so, at what cost to the district?"
In response, we refer you to the provisions of LSA-R.S.24:513(A)(5)(a), which state in pertinent part:
     "In lieu of examinations of the records and accounts of any office subject to audit or review by the legislative auditor, the legislative auditor may, at his discretion, accept an audit or review report prepared by a licensed certified public accountant, provided that such audit or review is performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide, which is to be jointly published by the legislative auditor and the Society of Louisiana Certified Public Accountant's Governmental Accounting and Auditing Committee, and further provided that the legislative auditor has approved the engagement letter in accordance with the Section. . . ."  (Emphasis added).
Subject to prior approval by the legislative auditor, it appears any certified public accountant may be hired to perform the audit.  Further, such a contract need not be publicly bid. LSA-R.S 24:513(A)(7) provides:
     "In order to fulfill the requirements imposed upon any public or quasi-public agency or body or political subdivision of the state by the provisions of this Subsection, any such body shall have the authority to contract for such professional services, without public bid, as are reasonably necessary."  (Emphasis added).
The cost of such services is a function of the provisions of the contract, dependant upon the hours required to complete the project and the cost per hour charged by the chosen certified public accountant.  Finally, for additional guidance in this matter, we refer you to Mr. Grover Austin, Assistant Legislative Auditor, at (504) 339-3869.
Should you have other inquiries in which this office may provide assistance, please contact us.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0180E